Name: Council Regulation (EC) No 2474/95 of 23 October 1995 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: trade;  communications;  Asia and Oceania;  competition
 Date Published: nan

 Avis juridique important|31995R2474Council Regulation (EC) No 2474/95 of 23 October 1995 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan Official Journal L 255 , 25/10/1995 P. 0011 - 0016COUNCIL REGULATION (EC) No 2474/95 of 23 October 1995 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in JapanTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (2), and in particular Article 14 thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) The Council, by Regulation (EC) No 1015/94 (3), imposed a definitive anti-dumping duty on imports of television camera systems originating in Japan. (2) The Council specifically excluded from the scope of the anti-dumping duty the professional cameras listed in the Annex to that Regulation (hereinafter referred to as 'the Annex`), representing high-end professional cameras technically falling within the product definition under Article 1 (2) of Regulation (EC) No 1015/94 but which cannot be regarded as broadcast cameras. B. REVIEW PROCEDURE (3) Subsequently, several exporters made it known to the Commission that they intended to introduce new models of professional cameras into the Community market, which in their view should be added to the list of camera models in the Annex exempted from the anti-dumping duty. (4) The Japanese producer, Ikegami, announced the introduction into the Community market of a broadcast camera (HK-466/P) which is furnished with four sensors, charge-coupled devices (CCDs), instead of three CCDs, as described in the product definition for broadcast cameras under Article 1 (2) of Regulation (EC) No 1015/94. The complainant Community producers (hereinafter 'the Community industry`) requested the inclusion of this camera within the scope of the anti-dumping duty since they claimed that it was a like product, and provided technical specifications. (5) The Commission commenced a review of Regulation (EC) No 1015/94 in June 1994, limited to determining whether the new products fall within the scope of the present proceeding. C. RESULTS OF THE REVIEW (a) Successor or new models (6) The Commission informed all parties concerned of the possibility of applying for inclusion in the Annex of new or successor models. (7) The following companies made applications in respect of the new and the successor models listed below and supplied the relevant technical information. Successor models (i) Hitachi - camera head HV-C20 and submodel HV-C20M, - camera head Z-ONE-D and submodels (A), (B) and (C), - camera control units RU-Z2, RC-Z1, RC-Z11, RC-Z2, RC-Z21, - camera adaptors CA-Z1, CA-Z2, CA-Z1SJ, CA-Z1SP, CA-Z1M, CA-Z1M2, CA-Z1HB, CA-C10, CA-C10SP, CA-C10SJA, CA-C10M, CA-C10B, - view finder GM-50 (A). (ii) Ikegami - camera head HC-390, - viewfinder VF 15-39, - camera adaptor CA-390. (iii) JVC - camera head KY-27CECH, - camera control unit RM-P27OEG. (iv) Matsushita - camera head WV-F-565HE, - viewfinder WV-VF42E, - remote control units WV-RC550/G and WV-RC550/B. (v) Sony - camera head family DXC-637 P in the configurations DXC-637PK, DXC-637PL, DXC-637PH, PVW-637PK and PVW-637PL, - view finders DXF-601CE, DXF-40BCE and DXF-50BCE. New models: (vi) JVC - camera head KH-100U: it is intended to be used in a closed circuit system (such as lecture halls, exhibition rooms and theatres). It can only be used in the Japanese high definition standard (Hi-Vision) and cannot be employed under the current European broadcast standard (PAL or Secam). (8) The Commission provided the Community industry concerned with the technical details of all of the models listed above and asked them to give their comments regarding the classification as professional cameras. The Community industry confirmed that all of the models mentioned under recital 7 were either successors to professional camera models which were already excluded from the application of the duty or new models of professional cameras. (9) The Commission carried out a technical examination, which for the successor models included a physical comparison with the predecessor models. On the basis of this technical examination and in the light of the comments made by the interested parties concerned, it is concluded that all models listed in recital 7 are either professional cameras and related equipment which replace or update models previously listed in the Annex, or new models of professional cameras. It follows that they should be exempt from the application of the anti-dumping duty and that the Annex should be amended accordingly. (b) The four-CCD camera (10) The Commission asked Ikegami to supply information on its new four-CCD camera and to comment on the request of the Community industry. Ikegami provided technical details and explanations regarding the four-CCD camera. On this basis, all interested parties concerned were invited to make their comments. Ikegami's position (11) From the formal point of view, Ikegami argued that the four-CCD camera was not covered by the anti-dumping proceeding, since no complaint had been lodged in regard to it and it had not submitted to investigation at that time. Regulation (EC) No 1015/94 concerns only camera heads with three sensors. Ikegami further argued that a review could not alter the scope of the proceedings, which was defined in the notice of initiation and in the provisional and definitive duty regulations. (12) As far as the technical aspects are concerned, Ikegami claimed that the four-CCD camera is not a like product comparable to three-CCD cameras, since a completely new technology was employed. Two of the CCDs are intended to pick up the light for the colour green. Ikegami submitted a memorandum showing that scientific research on the use of two CCDs for the green channel had already started in 1991 and claimed it to be a technical development which had been envisaged before the imposition of the anti-dumping duty and which was therefore not related to the application of the imposed anti-dumping duty. Ikegami pointed out that the four-CCD system offers a number of advantages over three-CCD cameras: - a higher resolution of the whole image, - a better modulation-depth, - a higher dynamic range, - less aliasing, - the reduction of chromatic aberration of the lenses. (13) From the market perspective, Ikegami claimed that four-CCD cameras formed a separate market segment, being the only products optimized for 16: 9 Pal-Plus production, and that, with the introduction of the new HK-466/P, a new market segment would be created. In conclusion, Ikegami took the view that this product could not cause injury to the three-CCD Community industry. Comments from other exporters (14) Only one exporter commented stating that the new four-CCD cameras did not show any substantial change as compared with the three-CCD cameras and that except for the four-CCD camera head containing certain new parts, all the other components were identical; the exporter was of the view that this product could therefore be regarded as equivalent to the three-CCD systems. Comments from the Community industry (15) As regards the technical aspects, the Community industry stated that the addition of one CCD did not have any significant impact on the nature of the product as a broadcast camera. They affirmed that the double CCD in halfpixel offset is only an intermediate solution, merely representing a way of temporarily overcoming technological problems. The four CCD technology may represent an improvement in the performance of Ikegami's cameras, but not in the whole market. The existence of a different approach known as the dynamic pixel management (DPM) technology was mentioned as a way of obtaining the same results in terms of vertical/horizontal resolutions. (16) From a market perspective, the Community industry asserted that the four-CCD will not create any separate market segment, as it would target the same users as the three-CCD cameras currently do. They conclude that the four-CCD camera is not a new product, nor is it creating a new market segment. Consequently, it should fall within the scope of Regulation (EC) No 1015/94. Conclusion (17) From a formal point of view, the product definition given under Article 1 (2) of Regulation (EC) No 1015/94 referred to three-CCD cameras solely in order to differentiate the products covered by the proceeding from single-CCD cameras (camcorders), which are excluded. However, four-CCD cameras fall within the single category of product concerned and would have been expressly mentioned in the description of the product subject to the investigation, had they been known then to exist. Thus it is not a question of extension of the scope of the proceeding but merely a clarification of the product definition. (18) From a technical point of view, the four-CCD camera is a like product. Ikegami's new four-CCD camera offers an equivalent performance, compared to the three-CCD camera system, since the addition of one CCD does not bring any substantial change to the technology employed in three-CCD cameras. It can be concluded that the four-CCD camera is only one possible technical solution to be regarded as an 'internal` evolution which has been developed by one competitor in order to face growing competition and technical complexity in the camera market. (19) From a market perspective, the four-CCD camera does not target a separate new market segment, being a broadcast product which will be potentially bought by the same users which are currently using three-CCD broadcast cameras. (20) For the reasons stated above, four-CCD cameras should be subject to the anti-dumping duty imposed. Therefore Regulation (EC) No 1015/94 should be amended accordingly. (21) Since the scope of the review has been limited to the issue of the classification of new products, the conclusion of this review should not affect the determination of the expiry date of Regulation (EC) No 1015/94 pursuant to Article 15 (1) of Regulation (EEC) No 2423/88, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1015/94 is hereby amended as follows: 1. in point (a) of Article 1 (2), 'three sensors` shall be replaced by 'three or more sensors`; 2. the Annex shall be replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. However, Article 1 (2) shall apply with effect from 1 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 October 1995. For the Council The President P. SOLBES MIRA ANNEX >TABLE>